DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 09/07/2022.
Applicant’s amendments filed 09/07/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1 and 9; and the cancellation of claims 2, 6, 10, and 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0280100 to Curatola et al. (hereinafter Curatola) in view of Ueda (US 2009/0121775).
With respect to Claim 1, Curatola discloses a p-GaN high electron mobility transistor (e.g., HEMT) (Curatola, Fig. 1, ¶0003, ¶0004-¶0006, ¶0022, ¶0024-¶0040, ¶0057) comprising:
       a substrate (e.g., 116) (Curatola, Fig. 1, ¶0024, ¶0026);
       a channel layer (e.g., GaN layer 106) (Curatola, Fig. 1, ¶0024, ¶0027) located on the substrate (116); 5
       a supply layer (e.g., AlGaN layer 108) (Curatola, Fig. 1, ¶0024, ¶0027) laminated on the channel layer (106); and
       a doped layer (e.g., p-type GaN 124) (Curatola, Fig. 1, ¶0030, ¶0057) laminated on the supply layer (108) and sandwiched between the supply layer (108) and a gate (126), and a source electrode (e.g., 118) and a drain electrode (e.g., 120) are directly connected (Curatola, Fig. 1, ¶0028-¶0030) to the channel layer (e.g., 106) and the supply layer (e.g., 108);
       wherein the doping concentration in the doped layer (Curatola, Fig. 1, ¶0057) is between 151x1017 and 1x1019 atom/cm3.
	Further, Curatola does not specifically disclose that a doping concentration of the doped layer is gradually increased from a first interface of the doped layer adjacent to the supply layer to a second interface of the doped layer adjacent to the gate, the doping concentration in a first doped region close to the supply layer is lower than a doping concentration in a second doped region distant from the supply 10layer; wherein the doping concentration in the first doped region is between 1x1016 and 1x1018 atom/cm3.
However, Ueda teaches p-type control layer (705/706/707), wherein the control region includes doped p-type layers (705/706/707) having impurity concentration with upwardly increasing gradient (Ueda, Figs. 1, 7, ¶0089, ¶0092, ¶0023) such that the doping concentration in a first doped region (e.g., 705) close to the supply layer (e.g., 704) is lower than a doping concentration in a second doped region (e.g., 706/707) distant from the supply 10layer (704). In Ueda, forming the lightly doped p-type control layer (705) (Ueda, Fig. 7, ¶0094) close to the supply layer (e.g., 704) remarkably decreases leakage current flowing in the gate electrode (711).
Further, the claimed range between 1x1016 and 1x1018 atom/cm3 overlaps the range of Curatola between 151x1017 and 1x1019 atom/cm3 (Curatola, Fig. 1, ¶0057). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the p-GaN high electron mobility transistor of Curatola by forming p-type GaN layer in the gate region as a p-type control layer having impurity concentration with upwardly increasing gradient and having lightly doped p-type control layer close to the supply layer as taught by Ueda, and optimizing the doping concentration of the p-type GaN layer of Curatola/Ueda including the first doped region close to the supply layer to have p-GaN high electron mobility transistor, wherein a doping concentration of the doped layer is gradually increased from a first interface of the doped layer adjacent to the supply layer to a second interface of the doped layer adjacent to the gate, the doping concentration in a first doped region close to the supply layer is lower than a doping concentration in a second doped region distant from the supply 10layer; wherein the doping concentration in the first doped region is between 1x1016 and 1x1018 atom/cm3 in order to decrease leakage current flowing in the gate electrode, and thus to improve HEMT performance; and to provide gate structure to withstand high electric fields (Ueda, ¶0017, ¶0023, ¶0026, ¶0094-¶0095; Curatola, ¶0003, ¶0022, ¶0030, ¶0040, ¶0057).
Regarding Claim 3, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 1. Further, Curatola discloses the p-GaN high electron mobility transistor, wherein the doped layer (e.g., p-type GaN 124) (Curatola, Fig. 1, ¶0030, ¶0057) is a p-type doped layer, but does not specifically discloses that a p-type doped layer is doped with IIA elements (e.g., Mg).
However, Ueda teaches that the p-GaN doped layer (e.g., 705/706/707) (Ueda, Fig. 7, ¶0092) is a p-type doped layer doped with IIA elements (e.g., Mg).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the p-GaN high electron mobility transistor of Curatola/Ueda by forming p-type GaN layer in the gate region as a p-type control layer of Ueda to have a p-type doped layer doped with IIA elements in order to provide p-type control layer that decreases leakage current flowing in the gate electrode, and thus to improve HEMT performance (Ueda, ¶0017, ¶0023, ¶0026, ¶0094-¶0095).
Regarding Claim 4, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 1. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising: a buffer layer (114) (Curatola, Fig. 1, ¶0024-¶0027) located on the substrate (116); and a barrier layer (e.g., back-barrier layer 104) located between the buffer layer (114) and the channel layer (106).
Regarding Claim 5, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 1. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
Regarding Claim 7, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 3. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
Regarding Claim 8, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 4. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
With respect to Claim 9, Curatola discloses a p-GaN high electron mobility transistor (e.g., HEMT) (Curatola, Fig. 1, ¶0003, ¶0004-¶0006, ¶0022, ¶0024-¶0040, ¶0057) comprising:
       a substrate (e.g., 116) (Curatola, Fig. 1, ¶0024, ¶0026);
       a channel layer (e.g., GaN layer 106) (Curatola, Fig. 1, ¶0024, ¶0027) located on the substrate (116); 5
       a supply layer (e.g., AlGaN layer 108) (Curatola, Fig. 1, ¶0024, ¶0027) laminated on the channel layer (106); and
       a first doped layer (e.g., p-type GaN 124) (Curatola, Fig. 1, ¶0030, ¶0057) laminated on the supply layer (108), wherein a gate electrode (e.g., 126) (Curatola, Fig. 1, ¶0030) is located on the first doped layer (e.g., 124), and a source electrode (e.g., 118) and a drain electrode (e.g., 120) are respectively electrically connected (Curatola, Fig. 1, ¶0028-¶0030) to the channel layer (e.g., 106) and the supply layer (e.g., 108);
       wherein the doping concentration in the first doped layer (Curatola, Fig. 1, ¶0057) is between 151x1017 and 1x1019 atom/cm3.
	Further, Curatola does not specifically disclose a second doped layer laminated on the first doped layer, wherein a 20doping concentration in the first doped layer is lower than a doping concentration in the second doped layer, wherein a gate electrode is located on the second doped layer; wherein the doping concentration in the first doped layer is between 151x1016 and 1x1018 atom/cm3.
However, Ueda teaches p-type control layer (705/706/707), wherein the control region includes doped p-type layers (705/706/707) having impurity concentration with upwardly increasing gradient (Ueda, Figs. 1, 7, ¶0089, ¶0092, ¶0023) such that the doping concentration in a first doped layer (e.g., 705) close to the supply layer (e.g., 704) is lower than a doping concentration in a second doped layer (e.g., 706/707) distant from the supply 10layer (704). The first doped layer (e.g., 705) of Ueda is laminated on the supply layer (704), a second doped layer (706/707) is laminated on the first doped layer (705), wherein a 20doping concentration in the first doped layer (705) (Ueda, Figs. 1, 7, ¶0092) is lower than a doping concentration in the second doped layer (706/707), and wherein a gate electrode (711) is located on the second doped layer (706/707). In Ueda, forming the lightly doped p-type control layer (705) (Ueda, Fig. 7, ¶0094) close to the supply layer (e.g., 704) remarkably decreases leakage current flowing in the gate electrode (711).
Further, the claimed range between 1x1016 and 1x1018 atom/cm3 overlaps the range of Curatola between 151x1017 and 1x1019 atom/cm3 (Curatola, Fig. 1, ¶0057). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the p-GaN high electron mobility transistor of Curatola by forming first and second p-type GaN layers in the gate region as first and second p-type control layers of Ueda, wherein the doping concentration of the p-type GaN layers varies with upwardly increasing gradient as taught by Ueda, and optimizing the doping concentration of the p-type GaN layer of Curatola/Ueda including the first doped region laminated on the supply layer to have p-GaN high electron mobility transistor comprising a second doped layer laminated on the first doped layer, wherein a 20doping concentration in the first doped layer is lower than a doping concentration in the second doped layer, wherein a gate electrode is located on the second doped layer; wherein the doping concentration in the first doped layer is between 151x1016 and 1x1018 atom/cm3 in order to decrease leakage current flowing in the gate electrode, and thus to improve HEMT performance; and to provide gate structure to withstand high electric fields (Ueda, ¶0017, ¶0023, ¶0026, ¶0094-¶0095; Curatola, ¶0003, ¶0022, ¶0030, ¶0040, ¶0057).
Regarding Claim 11, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 9. Further, Curatola discloses the p-GaN high electron mobility transistor, wherein the first doped layer (e.g., p-type GaN 124) (Curatola, Fig. 1, ¶0030, ¶0057) is a p-type doped layer, but does not specifically discloses that the first p-type doped layer is doped with IIA elements (e.g., Mg).
However, Ueda teaches that the p-GaN doped layer (e.g., 705/706/707) (Ueda, Fig. 7, ¶0092) is a p-type doped layer doped with IIA elements (e.g., Mg).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the p-GaN high electron mobility transistor of Curatola/Ueda by forming the first and second p-type GaN layers in the gate region as the first and second p-type control layers of Ueda to have a p-type doped layer doped with IIA elements in order to provide p-type control layer that decreases leakage current flowing in the gate electrode, and thus to improve HEMT performance (Ueda, ¶0017, ¶0023, ¶0026, ¶0094-¶0095).
Regarding Claim 12, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 9. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising: a buffer layer (114) (Curatola, Fig. 1, ¶0024-¶0027) located on the substrate (116); and a barrier layer (e.g., back-barrier layer 104) located between the buffer layer (114) and the channel layer (106).
Regarding Claim 13, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 9. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
Regarding Claim 15, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 11. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
Regarding Claim 16, Curatola in view of Ueda discloses the p-GaN high electron mobility transistor of claim 12. Further, Curatola discloses the p-GaN high electron mobility transistor, further comprising a passivation layer (e.g., 128/130) (Curatola, Fig. 1, ¶0031) laminated on the supply layer (e.g., 108), the gate electrode (e.g., 126), the source electrode (e.g., 118), and the drain electrode (e.g., 120).
Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that “[t]he structures, the processing steps and the uses disclosed by Ueda and Curatola are totally different from each other, and a person having ordinary skill in the art cannot reasonably combine Ueda and Curatola”, Examiner submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, both semiconductor devices of Curatola and Ueda are high-electron-mobility field effect transistors (Curatola, Fig. 1, ¶0022, ¶0030; Ueda, Figs. 1, 7, ¶0026, ¶0089, ¶0092, ¶0094) having a gate structure including p-type GaN layer. In Ueda, forming the lightly doped p-type control layer (705) (Ueda, Fig. 7, ¶0094) close to the supply layer (e.g., 704) remarkably decreases leakage current flowing in the gate electrode (711). Further, the claimed range between 1x1016 and 1x1018 atom/cm3 in the p-type doped gate layer overlaps the range of Curatola between 151x1017 and 1x1019 atom/cm3 (Curatola, Fig. 1, ¶0057). Thus, a person having ordinary skill in the art would recognize that forming the p-type GaN layer in the gate region with upwardly increasing gradient as taught by Ueda, and optimizing doping concentrations of the p-type gate layer Curatola/Ueda in a region close to the supply layer would provide improved HEMT device with decreased leakage current flowing in the gate electrode, and capable to withstand high electric fields (Ueda, ¶0017, ¶0023, ¶0026, ¶0094-¶0095; Curatola, ¶0003, ¶0022, ¶0030, ¶0040, ¶0057).
	Thus, the above applicant’s arguments are not persuasive. The combination Curatola/Ueda teaches the p-GaN high electron mobility transistor, as claimed in claim 1 and 9. Therefore, the rejections of claims 1 and 9 under 35 USC 103 over US 2019/0280100 to Curatola in view of Ueda are maintained.
Regarding dependent claims 3-5, 7-8, 11-13, 15, and 16 which depend on the independent claims 1 and 9, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims  are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891